459 F.2d 1031
UNITED STATES of America, Plaintiff-Appellee,v.Paul Michael WALTON, Defendant-Appellant.
No. 72-1326.
United States Court of Appeals,Ninth Circuit.
May 5, 1972.

Jerry Berg, of Collins, Hays, Stewart, Berg, Pott & Sanford, Inc., San Jose, Cal., for defendant-appellant.
James L. Browning, Jr., U. S. Atty., Chester J. Moore, III, Asst. U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before HAMLEY, CHOY and GOODWIN, Circuit Judges.
PER CURIAM:


1
Paul Walton appeals from his conviction for refusing to submit to induction, in violation of 50 U.S.C. App. Sec. 462.  We affirm.


2
In June 1968, Walton was classified I-A.  He did not appeal this classification.  However, in February 1970, he requested a Form 150 (conscientious-objector application).  He completed the form and returned it to his local board on March 3, 1970, with a letter which read: "I would at this time like to place my case on appeal for classification I-O."


3
The board rejected the conscientious-objector application June 24, 1970, and notified Walton of his right to appeal within 30 days.  He did nothing until September 1970, when he refused induction.


4
Walton now says that his letter of March 3, 1970, should be treated as a notice of appeal from the board's decision of June 24, 1970, three months later.  We agree with the district court's refusal to treat an anticipatory letter as a notice of appeal.  A notice of appeal after a decision is entitled to liberal construction.  A purported notice of appeal in advance of decision is not entitled to any construction.  It is a nullity.


5
Affirmed.